[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a summary process action brought by the owner of a mobile manufactured home park against defendants' mobile manufactured home residents who occupy a site within plaintiff's facility under a written lease. After trial, judgment was entered for plaintiff on December 6, 1996. A stay of execution of six months was granted.
The stay of execution is scheduled to expire on June 6, 1997, and defendants have moved for a further stay of execution. Plaintiff has objected to any further stay and will seek execution in accordance with the judgment.
In their motion, defendants allege that they are making good faith efforts to sell their mobile home and that plaintiff has, in bad faith, interfered with their efforts to sell the mobile home.
There is no evidence tending to show that plaintiff has exercised bad faith or made any effort to interfere with any efforts defendants might have made to sell the mobile home.
The only evidence of any good faith efforts to sell the mobile home consists of two listing agreements. The first listing agreement was executed by defendants on May 15, 1996, to go into effect on June 1, 1996, and to expire on September 30, 1996. The relationship to the subsequent judgment of December 6, 1996, is tenuous. The second listing agreement became effective on May 5, 1997, which is the day on which defendants' motion for a stay of execution was filed.
The allegations of defendants' motion not having been found, the motion for further stay of execution is denied.
Purtill, J.